                                          Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     DIVINO GROUP LLC, et al.,                           Case No. 19-cv-04749-VKD
                                                        Plaintiffs,
                                   9
                                                                                             ORDER GRANTING MOTION TO
                                                 v.                                          DISMISS
                                  10

                                  11     GOOGLE LLC, et al.,                                 Re: Dkt. No. 25
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Divino Group LLC d/b/a GlitterBombTV.com, Chris Knight, Celso Dulay,

                                  15   Cameron Stiehl, BriaAndChrissy LLC d/b/a “BriaAndChrissy,” Bria Kam, Chrissy Chambers,

                                  16   Chase Ross, Brett Somers, Lindsey Amer, Stephanie Frosch, Sal Cinquemani, Tamara (Sheri)

                                  17   Johnson, and Greg Scarnici assert the following claims against defendants Google LLC

                                  18   (“Google”) and YouTube, LLC (“YouTube”): (1) violation of plaintiffs’ First Amendment rights

                                  19   under 42 U.S.C. § 1983; (2) violation of Article I, section 2 of the California Constitution; (3)

                                  20   violation of the Unruh Act, California Civil Code § 51, et seq.; (4) unfair competition under

                                  21   California Business and Professions Code §§ 17200, et seq.; (5) breach of the implied covenant of

                                  22   good faith and fair dealing; and (6) false advertising and false association in violation of the

                                  23   Lanham Act, 15 U.S.C. § 1125, et seq. In addition, plaintiffs seek a declaration that Section 230

                                  24   of the Communications Decency Act (“CDA”), 47 U.S.C. § 230(c), on which plaintiffs expect

                                  25   defendants to rely as an affirmative defense, is unconstitutional. Finally, plaintiffs separately seek

                                  26   a declaration that defendants have violated the rights and obligations pled as the bases for all of

                                  27   defendants’ other claims. Dkt. No. 20.

                                  28          Defendants move to dismiss all claims in the second amended complaint (“SAC”) for
                                            Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 2 of 19




                                   1   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) and as barred under Section

                                   2   230 of the CDA. Dkt. No. 25.

                                   3           The Court heard oral argument on defendants’ motion on June 2, 2020. Dkt. No. 58.

                                   4   Having considered the parties’ submissions and the arguments made at the hearing, the Court

                                   5   grants defendants’ motion to dismiss the SAC with limited leave to amend.

                                   6   I.      BACKGROUND1
                                   7           A.     YouTube’s Services
                                   8           A subsidiary of Google, YouTube is the world’s most widely used online video hosting

                                   9   platform. Dkt. No. 20 ¶¶ 46, 50, 53. Content creators may upload videos to the YouTube

                                  10   platform without charge, enabling YouTube’s billions of users to view them, comment on them,

                                  11   and subscribe to their favorite creators’ channels. Id. ¶¶ 52-53.

                                  12           Use of YouTube’s services requires agreement to YouTube’s Terms of Service, which
Northern District of California
 United States District Court




                                  13   incorporate YouTube’s Community Guidelines.2 Id. ¶¶ 10, 14, 59. The Terms of Service in

                                  14   operation at the time the SAC was filed state that “YouTube reserves the right to discontinue any

                                  15   aspect of the Service at any time” and that “YouTube reserves the right to remove Content without

                                  16   prior notice.”3 Dkt. No. 25-1, Ex. 2 at 2, 3.

                                  17           B.     YouTube’s Restricted Mode
                                  18           To accommodate sensitive viewers, YouTube offers a feature called Restricted Mode, an

                                  19   optional, opt-in setting that allows viewers to screen out content flagged as age-restricted or

                                  20   “potentially adult.” Dkt. No. 20 ¶¶ 77-79. Defendants employ Restricted Mode to “limit[] viewer

                                  21

                                  22   1
                                        Unless otherwise noted, the following factual allegations are taken from the SAC and from
                                  23   documents that are incorporated by reference in the SAC or that are the subject of judicial notice.
                                       2
                                  24     The SAC repeatedly refers to the Terms of Service then in effect and the incorporated
                                       Community Guidelines, and these documents serve as the basis for plaintiffs’ claims. See, e.g.,
                                  25   Dkt. No. 20 ¶ 331 (“Plaintiffs and Defendants entered into written contracts in which Defendants
                                       agreed to provide YouTube platform access, hosting, streaming, and advertising services to
                                  26   Plaintiffs.”). The Court may properly consider these documents even though they are not attached
                                       to the SAC. See Section II.A.
                                  27   3
                                        The version of YouTube’s Terms of Service in operation at the time defendants filed their
                                  28   motion to dismiss states: “YouTube is under no obligation to host or serve Content.” Dkt. No. 25-
                                       1, Ex. 1 at 2, 3.
                                                                                       2
                                            Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 3 of 19




                                   1   access by younger, sensitive audiences to video content that contains certain specifically

                                   2   enumerated ‘mature’ aspects,” including: talking about drug use or abuse or drinking alcohol in

                                   3   videos; overly detailed conversations about or depictions of sex or sexual activity; graphic

                                   4   descriptions of violence, violent acts, or natural disasters or tragedies; mature subjects such as

                                   5   terrorism, war, crime, and political conflicts resulting in death or serious injury, even if no graphic

                                   6   imagery is shown; profane language; or incendiary and demeaning content directed toward an

                                   7   individual or group. Id. ¶¶ 77, 85. Videos may qualify for Restricted Mode in two ways: (1)

                                   8   YouTube’s software may automatically designate a video for Restricted Mode based on an

                                   9   examination of “signals,” such as the video’s metadata, title, and language used in the video, or (2)

                                  10   a team of human reviewers may deem a video to have violated YouTube’s Community Guidelines

                                  11   after a viewer “flags” the video as “inappropriate.” Id. ¶ 81; see also Dkt. No. 25-1, Ex. 12

                                  12   (YouTube Help website discussing Restricted Mode); Prager Univ. v. Google LLC (“Prager III”),
Northern District of California
 United States District Court




                                  13   951 F.3d, 991, 996 (9th Cir. 2020) (describing Restricted Mode). Restricted Mode “operates in

                                  14   tandem with separate, more stringent ‘Age Based Restriction’ filtering criteria, intended to block

                                  15   all mature content to viewers under the age of 18,” which focuses on vulgar language (including

                                  16   sexually explicit language or excessive profanity), violence and disturbing imagery, nudity and

                                  17   sexually suggestive content, or portrayal of harmful or dangerous activities. Dkt. No. 20 ¶ 82. Of

                                  18   YouTube’s daily views, 1.5% (or approximately 75 million of the nearly 5 billion daily views) are

                                  19   from viewers who have activated Restricted Mode. Id. ¶ 80.

                                  20            C.      YouTube’s Advertising Policies
                                  21            YouTube allows content creators whose channels meet certain minimum viewership

                                  22   requirements to earn revenue from, or “monetize,” their videos by running advertisements with

                                  23   them as part of the YouTube Partner Program. To be eligible for monetization, content creators

                                  24   are required to agree to certain additional terms of service, including YouTube’s Partner Program

                                  25   Terms and the Google AdSense Terms of Service.4 See Dkt. No. 20 ¶ 331; Dkt. No. 25-1, Exs. 6,

                                  26   10. Creators seeking to monetize their videos must also agree to comply with YouTube’s

                                  27

                                  28   4
                                           These documents are also incorporated by reference into the SAC. See Section II.A.
                                                                                         3
                                          Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 4 of 19




                                   1   monetization policies, including YouTube’s advertiser-friendly content guidelines. See Dkt. No.

                                   2   20 ¶¶ 152, 248, 331; Dkt. No. 25-1, Exs. 5-11. YouTube uses automated software to identify

                                   3   content it deems inappropriate for advertising. Content creators may appeal a decision finding

                                   4   their content inappropriate for advertising and may request further review. See Dkt. No. 20 ¶¶ 94-

                                   5   95; Dkt. No. 25-1, Ex. 9 at 1.

                                   6          The YouTube Partner Program Terms provide that “YouTube is not obligated to display

                                   7   any advertisements alongside your videos and may determine the type and format of ads available

                                   8   on the YouTube Service.” Dkt. No. 25-1, Ex. 6 at 1. The AdSense Terms of Service state that

                                   9   Google reserves the rights to “refuse or limit [a content creator’s] access” to advertising services

                                  10   and to “refuse to provide” those services in connection with a creator’s content. Id., Ex. 10 at 1.

                                  11          D.      Summary of Plaintiffs’ Allegations
                                  12          Plaintiffs are Lesbian, Gay, Bisexual, Transgender, Transsexual or Queer (“LGBTQ+”)
Northern District of California
 United States District Court




                                  13   content creators who use YouTube’s service. Dkt. No. 20 ¶¶ 1, 35-44. Each plaintiff operates or

                                  14   contributes to at least one YouTube channel that posts content related to LGBTQ+ interests. Id.

                                  15   Plaintiffs have collectively uploaded thousands of videos to YouTube. Id. ¶¶ 35, 37-41. At least

                                  16   some plaintiffs have sought to monetize their content by participating in defendants’ advertisement

                                  17   programs. See id. ¶¶ 55, 89, 122, 132-135, 144, 170, 225, 228, 230, 233.

                                  18          Plaintiffs allege that YouTube “holds itself out as one of the most important and largest

                                  19   public forums for the expression of ideas and exchange of speech available to the public,” and that

                                  20   defendants have represented that “YouTube is, has been and will remain the premier space for

                                  21   freedom of expression in video content on the Internet.” Id. ¶¶ 46, 57; see also id. ¶ 59

                                  22   (“Google/YouTube claim to be the largest public forum for video-based speech in California, the

                                  23   United States, and the world . . . .”). Specifically, plaintiffs point to defendants’ statements that

                                  24   their “mission” is to “give people a voice” in a “place to express yourself” and in a “community

                                  25   where everyone’s voice can be heard,” and to defendants’ promises that “everyone’s voice” will

                                  26   be heard, subject only to neutral, content-based rules and filtering that “apply equally to all”

                                  27   regardless of the viewpoint, identity, or source of the speaker. Id. ¶¶ 59-60. Plaintiffs also point

                                  28   to YouTube’s testimony before Congress asserting that it enforces its policies in a neutral manner.
                                                                                          4
                                          Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 5 of 19




                                   1   Id. ¶ 61.

                                   2           Plaintiffs allege that, despite YouTube’s purported viewpoint neutrality, defendants have

                                   3   discriminated against plaintiffs based on their sexual or gender orientation, identity, and/or

                                   4   viewpoints by censoring or otherwise interfering with certain videos that plaintiffs uploaded to

                                   5   YouTube. Id. ¶¶ 3, 7. According to plaintiffs, this censorship takes the form of placing age

                                   6   restrictions on some of plaintiffs’ videos and/or limiting access to their videos through YouTube’s

                                   7   Restricted Mode setting. Id. ¶¶ 28, 167, 170, 185, 195-197. Specifically, plaintiffs allege that

                                   8   defendants have restricted access to some of plaintiffs’ videos based on defendants’ discriminatory

                                   9   animus toward plaintiffs’ sexual orientation, gender, or political identities or viewpoints. Id.

                                  10   ¶¶ 19-21, 299 (“No compelling, significant, or legitimate reason justifies restricting or

                                  11   demonetizing Plaintiffs’ videos.”). Plaintiffs also allege that defendants have “demonetized” some

                                  12   of their videos—by preventing advertisements from running on those videos—in a viewpoint-
Northern District of California
 United States District Court




                                  13   discriminatory manner. See id. ¶¶ 26.f, 100, 158, 164, 170, 180, 193, 217, 225, 233, 236, 247.

                                  14   Plaintiffs do not allege, however, that YouTube permanently removed any of their videos.

                                  15   Plaintiffs allege only that some of their videos have been demonetized or censored (in the form of

                                  16   an age restriction or exclusion through the Restricted Mode setting) based on defendants’

                                  17   intolerance towards plaintiffs’ gender, sexual orientation, and political viewpoints.

                                  18           In addition to Restricted Mode, age restriction filtering, and demonetization, plaintiffs

                                  19   allege that YouTube has engaged in other discriminatory acts based on their LGTBQ+ identities

                                  20   and viewpoints. These include advertising restrictions, use of discriminatory artificial intelligence

                                  21   and algorithms, demonetizing channels wholesale, “shadow banning” (i.e., not showing videos in

                                  22   search results), deleting LGBTQ+ video thumbnails, preventing subscribers from receiving

                                  23   notifications of plaintiffs’ new videos, excluding LGBTQ+ content from recommended “Up Next”

                                  24   content, recommending anti-LGBTQ+ content in the “Up Next” feature, playing anti-LGBTQ+

                                  25   advertisements immediately before plaintiffs’ videos, and permitting anti-LGBTQ+ comments to

                                  26   appear on plaintiffs’ content. Id. ¶¶ 88-118.

                                  27           Plaintiffs also allege that defendants have begun producing and distributing content that

                                  28   competes with plaintiffs’ content and therefore have a financial motivation to behave in
                                                                                         5
                                             Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 6 of 19




                                   1   anticompetitive ways. Id. ¶¶ 69-75. Plaintiffs say these anticompetitive acts include use of

                                   2   filtering through Restricted Mode, age restriction, and use of AI algorithms as described above,

                                   3   restricting monetization or advertising reach, replacing thumbnails, removing or preventing users

                                   4   from subscribing to plaintiffs’ channels, and excluding LGBTQ+ content from the “Up Next”

                                   5   feature—all in a manner that disadvantages plaintiffs and favors defendants’ preferred content.

                                   6   Id. ¶¶ 75, 92, 95, 103, 160, 165.

                                   7   II.      LEGAL STANDARD
                                   8            “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                   9   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  10   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  11   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                  12   as true all well-pled factual allegations and construes them in the light most favorable to the
Northern District of California
 United States District Court




                                  13   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a

                                  14   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                  15   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  16   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                  17   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                  18   liable for the misconduct alleged.” Id.

                                  19            The Court is not required to “‘assume the truth of legal conclusions merely because they

                                  20   are cast in the form of factual allegations.’” Prager Univ. v. Google LLC (“Prager I”), No. 17-

                                  21   CV-06064-LHK, 2018 WL 1471939, at *3 (N.D. Cal. Mar. 26, 2018) (quoting Fayer v. Vaughn,

                                  22   649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam)). Nor does the Court accept allegations that

                                  23   contradict documents attached to the complaint or incorporated by reference, Gonzalez v. Planned

                                  24   Parenthood of L.A., 759 F.3d 1112, 1115 (9th Cir. 2014), or that rest on “allegations that are

                                  25   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  26   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  27            A court generally may not consider any material beyond the pleadings when ruling on a

                                  28   Rule 12(b)(6) motion. If matters outside the pleadings are considered, “the motion must be treated
                                                                                           6
                                          Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 7 of 19




                                   1   as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). However, documents

                                   2   appended to the complaint, incorporated by reference in the complaint, or which properly are the

                                   3   subject of judicial notice may be considered along with the complaint when deciding a Rule

                                   4   12(b)(6) motion. Khoja v. Orexigen Therapeutics, 899 F.3d 988, 998 (9th Cir. 2018); see also Hal

                                   5   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990).

                                   6   Likewise, a court may consider matters that are “capable of accurate and ready determination by

                                   7   resort to sources whose accuracy cannot reasonably be questioned.” Roca v. Wells Fargo Bank,

                                   8   N.A., No. 15-cv-02147-KAW, 2016 WL 368153, at *3 (N.D. Cal. Feb. 1, 2016) (quoting Fed. R.

                                   9   Evid. 201(b)).

                                  10   III.   DISCUSSION
                                  11          A.        Request for Judicial Notice
                                  12          Plaintiffs ask the Court to take judicial notice of an Executive Order issued on May 28,
Northern District of California
 United States District Court




                                  13   2020 entitled “Preventing Online Censorship.” Dkt. No. 57. Defendants do not object to

                                  14   plaintiffs’ request. Nevertheless, the Court finds the Executive Order has no bearing on

                                  15   defendants’ motion to dismiss, and therefore denies the request. See infra Section III.D.

                                  16          B.        Federal Claims
                                  17                    1.     First Amendment claim
                                  18          Plaintiffs assert a violation of their First Amendment rights under 42 U.S.C. § 1983. Dkt.

                                  19   No. 20 ¶¶ 283-303. To state a claim under § 1983, plaintiffs must plead facts showing that a

                                  20   person acting under color of state law proximately caused a violation of their constitutional or

                                  21   other federal rights. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Defendants argue

                                  22   that plaintiffs’ § 1983 claim necessarily fails because defendants are private entities, not state

                                  23   actors. Dkt. No. 25 at 13–16; Dkt. No. 37 at 3–4.

                                  24          Plaintiffs do not dispute that defendants are private entities. However, they contend that

                                  25   defendants should be considered state actors subject to First Amendment constraints for two

                                  26   reasons. First, plaintiffs argue that defendants have unreservedly “designated” YouTube as a

                                  27   public forum for free expression and have therefore taken on the traditional and exclusive

                                  28   government function of regulating speech in that forum according to the requirements of the First
                                                                                          7
                                          Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 8 of 19




                                   1   Amendment. Dkt. No. 36 at 33. Second, plaintiffs say that by invoking the protections of a

                                   2   federal statute—Section 230 of the CDA—to unlawfully discriminate against plaintiffs and/or

                                   3   their content, defendants’ private conduct becomes state action “endorsed” by the federal

                                   4   government. Id. at 31.

                                   5          Defendants’ first theory is expressly foreclosed by the Ninth Circuit’s recent decision in

                                   6   Prager University v. Google LLC (“Prager III”), which held that YouTube’s hosting of speech on

                                   7   a private platform is not a traditional and exclusive government function. 951 F.3d, 991, 997–98

                                   8   (9th Cir. 2020). Observing that its conclusion involved a “straightforward application of the First

                                   9   Amendment,” the Ninth Circuit noted that the Supreme Court has consistently declined to find that

                                  10   private entities engage in state action, except in limited circumstances. Id. at 997–99. Most

                                  11   recently, the Supreme Court summarized its relevant precedent as follows:

                                  12                  [W]hen a private entity provides a forum for speech, the private
Northern District of California
 United States District Court




                                                      entity is not ordinarily constrained by the First Amendment because
                                  13                  the private entity is not a state actor. The private entity may thus
                                                      exercise editorial discretion over the speech and speakers in the
                                  14                  forum. . . . Providing some kind of forum for speech is not an
                                                      activity that only governmental entities have traditionally
                                  15                  performed. Therefore, a private entity who provides a forum for
                                                      speech is not transformed by that fact alone into a state actor. After
                                  16                  all, private property owners and private lessees often open their
                                                      property for speech. . . . In short, merely hosting speech by others is
                                  17                  not a traditional, exclusive public function and does not alone
                                                      transform private entities into state actors subject to First
                                  18                  Amendment constraints.
                                  19   Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1930 (2019).

                                  20          To the extent plaintiffs suggest that defendants have effectively declared themselves the

                                  21   equivalent of “state actors” and must be treated as such for purposes of the First Amendment,

                                  22   plaintiffs cite no authority for such a radical proposition. See Prager III, 951 F.3d at 999

                                  23   (“Whether a property is a public forum is not a matter of election by a private entity.”); Florer v.

                                  24   Congregation Pidyon Shevuyim, N.A., 639. F.3d 916, 922 (9th Cir. 2011) (“We start with the

                                  25   presumption that conduct by private actors is not state action. [Plaintiff] bears the burden of

                                  26   establishing that Defendants were state actors.”) (internal citation omitted). The Court notes that

                                  27   the Ninth Circuit in Prager III specifically rejected plaintiffs’ arguments, based on Marsh v.

                                  28   Alabama, 326 U.S. 501 (1946), that the ubiquity of YouTube’s service is analogous to a private
                                                                                         8
                                          Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 9 of 19




                                   1   entity assuming the traditional functions of government in operating a company town. Prager III,

                                   2   951 F.3d at 998.

                                   3          Plaintiffs’ second theory—that the availability of protections under Section 230 of the

                                   4   CDA amounts to government endorsement of defendants’ alleged discrimination—fails for at least

                                   5   two reasons. First, plaintiffs’ thesis is that, by virtue of this federal statute, the federal government

                                   6   endorses YouTube’s alleged discrimination. However, § 1983 applies only to action taken under

                                   7   color of state law—not federal law. See Kali v. Bowen, 854 F.2d 329, 331 (9th Cir. 1988) (noting

                                   8   that “[f]ederal officials who violate federal rights protected by § 1983 generally do not act under

                                   9   ‘color of state law’”) (internal quotation marks and citation omitted); Lewis v. Google LLC, 461 F.

                                  10   Supp. 3d 938, 955 (N.D. Cal. May 20, 2020) (“[E]ven if Plaintiff’s allegations were sufficient to

                                  11   hold [Defendants] liable for conduct by the federal and by foreign governments, such allegations

                                  12   do not allege conduct under color of state law.”) (emphasis original). A claim for a federal
Northern District of California
 United States District Court




                                  13   violation of constitutional rights must be brought as a Bivens claim. See Bivens v. Six Unknown

                                  14   Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiffs do not plead a Bivens

                                  15   claim here.

                                  16          Second, while a private entity may be considered a state actor when the government

                                  17   compels the private entity to take a particular action, Blum v. Yaretsky, 457 U.S. 991 (1982),

                                  18   plaintiffs fail to plead any such compulsion. In Skinner v. Railway Labor Executives’ Association,

                                  19   489 U.S. 602 (1989), on which plaintiffs rely, federal regulations (1) required private railroad

                                  20   companies to administer drug and alcohol tests to railroad employees involved in certain railway

                                  21   accidents and (2) authorized but did not require such tests for employees who violated certain

                                  22   safety rules in other circumstances. 489 U.S. at 606–11. The Supreme Court held that the

                                  23   regulations mandating testing constituted government action within the purview of the Fourth

                                  24   Amendment because a railroad that complies with such regulations does so by “compulsion of

                                  25   sovereign authority” and therefore must be viewed as an instrument or agent of the government.

                                  26   Id. at 614. The Supreme Court further held that the regulations allowing but not mandating testing

                                  27   nevertheless established that the government “did more than adopt a passive position toward the

                                  28   underlying private conduct” but had instead “encourage[ed], endors[ed], and participat[ed]” in the
                                                                                          9
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 10 of 19




                                   1   testing. Id. at 615–16. Here, by contrast, nothing about Section 230 is coercive. As defendants

                                   2   persuasively argue, Section 230 reflects a deliberate absence of government involvement in

                                   3   regulating online speech: “Section 230 was enacted, in part, to maintain the robust nature of

                                   4   Internet communication, and accordingly, to keep government interference in the medium to a

                                   5   minimum.” Batzel v. Smith, 333 F.3d 1018, 1027 (9th Cir. 2003) (internal quotation marks and

                                   6   citation omitted) (emphasis added); see also 47 U.S.C. § 230(b)(2) (“It is the policy of the United

                                   7   States . . . to preserve the vibrant and competitive free market that presently exists for the Internet

                                   8   and other interactive computer services, unfettered by Federal or State regulation.”) (emphasis

                                   9   added). Unlike the regulations in Skinner, Section 230 does not require private entities to do

                                  10   anything, nor does it give the government a right to supervise or obtain information about private

                                  11   activity. Furthermore, nothing in the SAC suggests that any governmental actor has actively

                                  12   encouraged, endorsed, or participated in particular conduct by YouTube. Specifically, plaintiffs
Northern District of California
 United States District Court




                                  13   do not allege that YouTube applied Restricted Mode designations to some of plaintiffs’ videos or

                                  14   demonetized them “by compulsion of sovereign authority,” or that the United States “actively

                                  15   encouraged, endorsed, and participated” in discriminatory decisions to apply Restricted Mode

                                  16   designations to certain videos or to make them ineligible for monetization.

                                  17          Plaintiffs suggest that the mere availability of Section 230 immunity demonstrates that the

                                  18   government encourages discrimination. Dkt. No. 36 at 32. In Moose Lodge No. 107 v. Irvis, the

                                  19   Supreme Court expressly rejected a similar theory of state action in the context of an alleged

                                  20   Fourteenth Amendment violation:

                                  21                  The Court has never held, of course, that discrimination by an
                                                      otherwise private entity would be violative of the Equal Protection
                                  22                  Clause if the private entity receives any sort of benefit or service at
                                                      all from the State, or if it is subject to state regulation in any degree
                                  23                  whatever. Since state-furnished services include such necessities of
                                                      life as electricity, water, and police and fire protection, such a
                                  24                  holding would utterly emasculate the distinction between private as
                                                      distinguished from state conduct set forth in The Civil Rights Cases,
                                  25                  supra, and adhered to in subsequent decisions. Our holdings
                                                      indicate that where the impetus for the discrimination is private, the
                                  26                  State must have ‘significantly involved itself with invidious
                                                      discriminations,’ in order for the discriminatory action to fall within
                                  27                  the ambit of the constitutional prohibition.
                                  28   407 U.S. 163, 172–73 (1972) (internal citation omitted). In that case, the Supreme Court held that
                                                                                         10
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 11 of 19




                                   1   a state liquor control board’s issuance of a liquor license to a private club that refused to serve a

                                   2   Black man because of his race did not constitute the state’s “significant involve[ment] with

                                   3   invidious discrimination.” Id. at 175–77 (internal quotation marks omitted).

                                   4          Citing Roberts v. AT&T Mobility LLC, 877 F.3d 833 (9th Cir. 2017) and Denver Area

                                   5   Educational Telecommunications Consortium, Inc. v. FCC, 518 U.S. 727 (1996), plaintiffs

                                   6   nevertheless argue that government action exists where Congress permits selective censorship of

                                   7   particular speech by a private entity. Dkt. No. 45 at 4–5. This argument is not persuasive. As the

                                   8   Ninth Circuit has explained, Denver Area does not depart from the Supreme Court’s long-standing

                                   9   state action jurisprudence:

                                  10                  We read Denver Area very narrowly. The case—its six opinions,
                                                      with a majority opinion as to only one issue, plurality opinions as to
                                  11                  others, and separate concurring and dissenting opinions—is “the
                                                      epitome of a splintered opinion.” . . . Moreover, the plurality opinion
                                  12                  on which Plaintiffs rely is not binding. Thus, if any controlling state
Northern District of California
 United States District Court




                                                      action analysis emerged from Denver Area, it would be the
                                  13                  “common denominator” of the four-Justice plurality opinion and
                                                      Justice Kennedy’s opinion, joined by Justice Ginsburg—the only
                                  14                  opinions to explicitly address state action. . . . Justice Kennedy,
                                                      joined by Justice Ginsburg, wrote:
                                  15
                                                           In [two of the challenged provision], Congress singles out one
                                  16                       sort of speech for vulnerability to private censorship in a
                                                           context where content-based discrimination is not otherwise
                                  17                       permitted. The plurality at least recognizes this as state action,
                                                           avoiding the mistake made by the Court of Appeals. . . .
                                  18
                                                      That is, state action exists when “Congress singles out one sort of
                                  19                  speech for vulnerability to private censorship in a context where
                                                      content-based discrimination is not otherwise permitted.” . . . This
                                  20                  narrow reading also accounts for Denver Area’s unique context,
                                                      where cable operators were empowered by statute to censor speech
                                  21                  on public television, and as a result were “unusually involved” with
                                                      the government given their monopolistic-like power over cable
                                  22                  systems.
                                  23   Roberts, 877 F.3d at 840–41 (internal citations and alterations omitted); see also Prager I, 2018

                                  24   WL 1471939, at *8 (finding that Denver Area did not address the circumstances in which a private

                                  25   property owner must be treated as a state actor for constitutional purposes). Unlike the cable

                                  26   systems operators in Denver Area, YouTube is not a government-regulated entity charged with

                                  27   providing public broadcasting services. And unlike the statute at issue in Denver Area, which

                                  28   permitted cable system operators to ban specific content, Section 230 of the CDA does not single
                                                                                         11
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 12 of 19




                                   1   out particular types of speech as suitable for private censorship. At most, Section 230 provides

                                   2   protection from civil liability for interactive computer service providers who elect to host

                                   3   information provided by another content provider, or who in good faith act to restrict materials

                                   4   that the provider or user considers “obscene, lewd, lascivious, filthy, excessively violent,

                                   5   harassing, or otherwise objectionable,” regardless of whether that material is constitutionally

                                   6   protected. 28 U.S.C. § 230(c); see also Roberts, 877 F.3d at 837 (concluding that a permissive

                                   7   federal statute giving a private entity the choice to arbitrate does not “encourage” arbitration such

                                   8   that the private entity’s conduct is attributable to the government).

                                   9          Accordingly, the Court finds that plaintiffs do not state a claim under 42 U.S.C. § 1983 for

                                  10   violation of the First Amendment because defendants are not state actors.

                                  11                  2.      Lanham Act claim
                                  12          In the SAC, plaintiffs assert violations of the Lanham Act, 15 U.S.C. § 1125(a)(1), based
Northern District of California
 United States District Court




                                  13   on allegations of false association as well as false advertising. Dkt. No. 20 ¶¶ 337-348. In

                                  14   particular, plaintiffs say that defendants’ improper application of Restricted Mode to their videos

                                  15   constitutes false advertisement, because it degrades and stigmatizes plaintiffs’ content by falsely

                                  16   labeling it as or implying that it contains “shocking,” “inappropriate,” “offensive,” “sexually

                                  17   explicit,” or “obscene” content or is otherwise unfit for minors. Id. ¶¶ 344-345. Additionally,

                                  18   plaintiffs say that defendants’ inclusion of homophobic or hateful content in close proximity to

                                  19   plaintiffs’ content through video recommendations, playing anti-LGBTQ+ ads on their videos, and

                                  20   permitting hateful comments on plaintiffs’ videos as described above constitutes false association,

                                  21   because it misleads viewers as to plaintiffs’ association or connection with the hateful anti-

                                  22   LGBTQ+ speech or viewpoints. Id. ¶¶ 341, 346.

                                  23          At the hearing on defendants’ motion to dismiss, plaintiffs withdrew their claim based on

                                  24   false association. Dkt. No. 62 at 29:9-13 (“THE COURT: . . . Do the plaintiffs also allege an

                                  25   1125(a)(1)(A) false association claim or are you limiting your claim under the Lanham Act to

                                  26   false advertisement? MR. OBSTLER: At this point we’re limiting under false advertising.”). In

                                  27   addition, plaintiffs appear to have abandoned allegations that defendants violate the Lanham Act

                                  28   by describing YouTube as a viewpoint-neutral community that values freedom of expression, as
                                                                                         12
                                           Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 13 of 19




                                   1   they do not oppose defendants’ motion to dismiss their claim on this basis. See Dkt. No. 25 at 17–

                                   2   18; Dkt. No. 36 at 24–27.5 Accordingly, the Court considers only whether plaintiffs state a claim

                                   3   for false advertising in violation of the Lanham Act.

                                   4           To establish a claim for false advertising under § 1125(a)(1)(B), plaintiffs must plausibly

                                   5   allege that defendants made a false or misleading representation of fact in commercial advertising

                                   6   or promotion about defendants’ own or plaintiffs’ goods, services, or commercial activities.

                                   7   Prager III, 951 F.3d at 999 (citing Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139

                                   8   (9th Cir. 1997)). The Ninth Circuit has explained that “commercial advertising or promotion”

                                   9   within the meaning of § 1125(a)(1)(B) requires the following:

                                  10                  (1) commercial speech; (2) by a defendant who is in commercial
                                                      competition with plaintiff; (3) for the purpose of influencing
                                  11                  consumers to buy defendant’s goods or services. While the
                                                      representations need not be made in a “classic advertising
                                  12                  campaign,” but may consist instead of more informal types of
Northern District of California




                                                      “promotion,” the representations (4) must be disseminated
 United States District Court




                                  13                  sufficiently to the relevant purchasing public to constitute
                                                      “advertising” or “promotion” within that industry.
                                  14
                                       Coastal Abstract Serv. Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 735 (9th Cir. 1999).
                                  15
                                               Here, plaintiffs allege that by making their videos inaccessible through application of
                                  16
                                       Restricted Mode, YouTube falsely implies that the videos contain shocking or inappropriate
                                  17
                                       content, such as alcohol or drug abuse; detailed descriptions of sex or sexual activity; graphic
                                  18
                                       descriptions of violence, violent acts, or natural disasters or tragedies; terrorism, war, crime, and
                                  19
                                       political conflicts resulting in death or serious injury; profane language; or incendiary and
                                  20
                                       demeaning content directed toward an individual or group. Dkt. No. 20 ¶¶ 342-346. Plaintiffs
                                  21
                                       claim to have been injured “in the form of diverted views, decreased subscriber numbers, and lost
                                  22
                                       advertising revenues, and other harm to channel and video reach, distribution, and monetization.”
                                  23
                                       Dkt. No. 36 at 26.
                                  24
                                               Again, plaintiffs’ theory is foreclosed by the Ninth Circuit’s decision in Prager III.
                                  25

                                  26

                                  27
                                       5
                                         Plaintiffs’ arguments on this point are limited to a single sentence suggesting a decision
                                       regarding the viability of a claim based on such allegations is “premature.” Dkt. No. 36 at 27; see
                                  28   also Dkt. No. 62 at 21:81-21 (explaining that “statements about freedom of expression and all” are
                                       “not the basis for a Lanham [Act] claim”).
                                                                                          13
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 14 of 19




                                   1   Considering precisely the same claim, the Ninth Circuit held that defendants’ statements about

                                   2   videos being unavailable in Restricted Mode were not actionable as “commercial advertising or

                                   3   promotion”; they were simply accurate explanations of the application of defendants’ content

                                   4   review and monitoring procedures. Prager III, 951 F.3d at 1000 (“The statements about

                                   5   Restricted Mode were made to explain a user tool, not for a promotional purpose to ‘penetrate the

                                   6   relevant market’ of the viewing public.”) (quoting Fashion Boutique of Short Hills, Inc. v. Fendi

                                   7   USA, Inc., 314 F.3d 48, 57 (2d Cir. 2002)). In addition, the Ninth Circuit explained that

                                   8   defendants’ decision to make certain videos inaccessible in Restricted Mode did not imply any

                                   9   specific representation, as the Lanham Act requires:

                                  10                    [T]he fact that certain PragerU videos were tagged to be unavailable
                                                        under Restricted Mode does not imply any specific representation
                                  11                    about those videos. Although a false advertising claim may be
                                                        based on implied statements, those statements must be both specific
                                  12                    and communicated as to deceive a significant portion of the
Northern District of California
 United States District Court




                                                        recipients. The only statement that appears on the platform is that
                                  13                    the video is ‘unavailable with Restricted Mode enabled.’ This
                                                        notice does not have a tendency to mislead, confuse or deceive the
                                  14                    public about the nature of PragerU’s videos.
                                  15   Id. (internal quotation marks, citations, and alterations omitted).

                                  16             Plaintiffs here attempt to distinguish their claims from those in Prager III, arguing that

                                  17   they have alleged that defendants directly compete with plaintiffs for viewers and advertisers

                                  18   because they produce and post similar content, and that designating plaintiffs’ videos for

                                  19   Restricted Mode drives views toward defendants’ content instead. Dkt. No. 45 at 1–2. But even if

                                  20   plaintiffs’ allegations of competition are true, plaintiffs rely on the same statements as those the

                                  21   Ninth Circuit considered and rejected in Prager III. Plaintiffs do not explain how the purported

                                  22   competition between plaintiffs and defendants transforms defendants’ explanatory statements into

                                  23   commercial advertising and promotion or into specific representations of fact about particular

                                  24   videos.

                                  25             Accordingly, the Court dismisses plaintiffs’ claim for false advertising under the Lanham

                                  26   Act.

                                  27             C.     State Claims
                                  28             Plaintiffs’ remaining claims are based on California state law. Specifically, plaintiffs
                                                                                           14
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 15 of 19




                                   1   assert claims for: (1) violation of Article I, section 2 of the California Constitution; (2) violation of

                                   2   the Unruh Act, California Civil Code § 51, et seq.; (3) unfair competition under California

                                   3   Business and Professions Code §§ 17200, et seq.; and (4) breach of the implied covenant of good

                                   4   faith and fair dealing.

                                   5           Where a federal court has original jurisdiction over claims based on the existence of a

                                   6   federal question, the court may exercise supplemental jurisdiction over state law claims if those

                                   7   claims meet the requirements of 28 U.S.C. § 1367(a). In this case, it is not clear whether plaintiffs

                                   8   rely on the exercise of supplemental jurisdiction or some other ground with respect to their state

                                   9   law claims. The SAC does not refer to 28 U.S.C. § 1367(a) but instead refers only to 28 U.S.C.

                                  10   §§ 1331 and 1337(a), both of which address jurisdiction of claims arising under federal law. Dkt.

                                  11   No. 20 ¶ 48. Assuming the SAC includes a typographical error and that plaintiffs mean to rely on

                                  12   28 U.S.C. § 1367(a)—and not § 1337(a)—to support an exercise of supplemental jurisdiction over
Northern District of California
 United States District Court




                                  13   their state law claims, the Court considers whether to do so, given that this order dismisses

                                  14   plaintiffs’ pending federal claims.

                                  15           A court may decline to exercise supplemental jurisdiction where it “has dismissed all

                                  16   claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also Albingia

                                  17   Versicherungs A.G. v. Schenker Int’l, Inc., 344 F.3d 931, 937–38 (9th Cir. 2003), as amended 350

                                  18   F.3d 916 (9th Cir. 2003) (holding that § 1367(c) grants federal courts the discretion to dismiss

                                  19   state law claims when all federal claims have been dismissed). In considering whether to retain

                                  20   supplemental jurisdiction, a court should consider factors such as “economy, convenience,

                                  21   fairness, and comity.” Acri v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc)

                                  22   (citations and internal quotation marks omitted). However, “in the usual case in which all federal-

                                  23   law claims are eliminated before trial, the balance of factors . . . will point toward declining to

                                  24   exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484

                                  25   U.S. 343, 350 n.7 (1988).

                                  26           Here, the factors of economy, convenience, fairness, and comity support dismissal of

                                  27   plaintiffs’ remaining state law claims. This case is still at the pleading stage, and no discovery has

                                  28   taken place. Dismissing plaintiffs’ state law theories of relief at this stage conserves federal
                                                                                          15
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 16 of 19




                                   1   judicial resources. Further, the Court finds that dismissal promotes comity, as it enables

                                   2   California courts to interpret questions of state law. This is an especially important consideration

                                   3   here because plaintiffs assert a claim that demands an analysis of the reach of Article I, section 2

                                   4   of the California Constitution and the Unruh Act in the context of content hosted by private

                                   5   entities on the Internet—an area in the which application of those laws is less well-developed. For

                                   6   these reasons, the Court declines to exercise supplement jurisdiction over plaintiffs’ state law

                                   7   claims.

                                   8             Although neither party raises the issue, it is unclear whether plaintiffs intend also to assert

                                   9   that this Court has independent original jurisdiction over the entire action under the Class Action

                                  10   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). Floyd v. Am. Honda Motor Co., Inc., 966 F.3d

                                  11   1027, 1035–36 (9th Cir. 2020) (district court erred in focusing only on supplemental jurisdiction

                                  12   under 28 U.S.C. § 1367 and not considering whether plaintiffs’ state law claims met requirements
Northern District of California
 United States District Court




                                  13   for original jurisdiction under CAFA). Although the SAC contains class action allegations, see

                                  14   Dkt. No. 20 ¶¶ 248-257, plaintiffs do not expressly invoke the Court’s CAFA jurisdiction by name

                                  15   or by citation to the statute. See Dkt. No. 20 ¶ 48. However, even if plaintiffs had cited § 1332(d),

                                  16   they have not adequately pled CAFA jurisdiction, which requires minimal diversity, 100 or more

                                  17   putative class members, and more than $5 million in controversy. 28 U.S.C. § 1332(d). Plaintiffs

                                  18   say that they have lost revenue as the result of defendants’ actions, but they do not plead an

                                  19   aggregate amount of damages, and they refer only in a conclusory manner to an amount in

                                  20   controversy exceeding $5 million. Id. ¶¶ 48, 157, 173-175, 190, 211, 217, 234. Because plaintiffs

                                  21   do not expressly invoke CAFA jurisdiction and do not allege facts that plausibly support such

                                  22   jurisdiction, the Court does not exercise jurisdiction over plaintiffs’ state law claims under CAFA

                                  23   at this time.

                                  24             In sum, the Court declines to exercise supplemental jurisdiction under § 1367(a) over

                                  25   plaintiffs’ state law claims and instead dismisses those claims without prejudice. The Court will

                                  26   consider exercising supplemental jurisdiction if and when plaintiffs successfully plead a federal

                                  27   claim for relief. The Court also finds no basis to exercise original jurisdiction under § 1332(d).

                                  28   Plaintiffs may amend their complaint to attempt to plead CAFA jurisdiction under § 1332(d) if
                                                                                            16
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 17 of 19




                                   1   they wish.

                                   2          D.      Claim for Declaratory Relief Regarding CDA Section 230 Immunity
                                   3          Plaintiffs assert a claim seeking a declaration that Section 230 of the CDA is

                                   4   unconstitutional. Dkt. No. 20 ¶¶ 258-282; Dkt. No. 36 at 19–21. Defendants move to dismiss all

                                   5   claims in the SAC as barred under Section 230 of the CDA. Dkt. No. 35 at 7–13. For the reasons

                                   6   explained below, the Court dismisses plaintiffs’ claim for declaratory relief and does not consider

                                   7   defendants’ contention that all of plaintiffs’ claims are barred under Section 203.

                                   8          Section 230 of the CDA “immunizes providers of interactive computer services against

                                   9   liability arising from content created by third parties . . . .” Fair Hous. Council of San Fernando

                                  10   Valley v. Roommates.com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc). “[A]ny activity

                                  11   that can be boiled down to deciding whether to exclude material that third parties seek to post

                                  12   online is perforce immune under section 230.” Id. at 1170–71. Immunity under Section 230
Northern District of California
 United States District Court




                                  13   “protect[s] websites not merely from ultimate liability, but [also] from having to fight costly and

                                  14   protracted legal battles.” Id. at 1175. Plaintiffs contend that Section 230 immunizes constitutional

                                  15   violations and that it is, therefore, unconstitutional. Dkt. No. 36 at 20–21.

                                  16          The Court need not reach the question of whether Section 230 immunity applies to bar

                                  17   plaintiffs’ claims or whether the statute is unconstitutional. First, “declaratory relief is not an

                                  18   independent cause of action” but rather only a remedy. VIA Techs., Inc. v. SONICBlue Claims

                                  19   LLC, No. C 09-2109 PJH, 2010 WL 2486022, at *3 (N.D. Cal. June 16, 2010); see also Fiedler v.

                                  20   Clark, 714 F.2d 77, 79 (9th Cir. 1983); Prager I, 2018 WL 1471939, at *2 n.2; Spangler v. Selene

                                  21   Fin. LP, No. 16-cv-05103-WHO, 2016 WL 5681311, at *7 (N.D. Cal. Oct. 3, 2016). To the

                                  22   extent plaintiffs’ first claim for declaratory relief depends on defendants’ alleged violation of their

                                  23   First Amendment rights, plaintiffs have failed to state a claim for such a violation in the first

                                  24   instance. See supra Section III.B.1. The Court therefore also dismisses plaintiffs’ related claim

                                  25   for declaratory relief. Prager I, 2018 WL 1471939, at *9 (granting motion to dismiss claim for

                                  26   First Amendment violation and claim for declaratory relief, to the extent that it is premised on a

                                  27   First Amendment violation); Lewis, 461 F. Supp. 3d at 963 (dismissing claim for declaratory relief

                                  28   reliant on federal claims because plaintiff failed to state the federal claims).
                                                                                          17
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 18 of 19




                                   1           Second, Section 230 immunity is properly viewed and analyzed as an affirmative defense

                                   2   in the context of this action. Here, plaintiffs appear to have included a claim for declaratory relief

                                   3   in anticipation of defendants’ assertion of Section 230 immunity as an affirmative defense to

                                   4   plaintiffs’ claims. “[U]sing the Declaratory Judgment Act to anticipate an affirmative defense is

                                   5   not ordinarily proper, and numerous courts have refused to grant declaratory relief to a party who

                                   6   has come to court only to assert an anticipatory defense.” Veoh Networks, Inc. v. UMG

                                   7   Recordings, Inc., 522 F. Supp. 2d 1265, 1271 (S.D. Cal. 2007); see also 10B Fed. Prac. & Proc.

                                   8   Civ. § 2758 (4th ed.) (“[I]t is not the function of the federal declaratory action merely to anticipate

                                   9   a defense that otherwise could be presented in a state action.”). Dismissal of a declaratory relief

                                  10   claim intended to anticipate an affirmative defense is appropriate, particularly where, as here, the

                                  11   Court need not consider the affirmative defense in order to resolve defendants’ motion to dismiss

                                  12   plaintiffs’ other claims. See Veoh Networks, 522 F. Supp. 2d at 1272.
Northern District of California
 United States District Court




                                  13           Finally, the Court bears in mind the doctrine of constitutional avoidance. “If there is one

                                  14   doctrine more deeply rooted than any other in the process of constitutional adjudication, it is that

                                  15   we ought not to pass on questions of constitutionality . . . unless such adjudication is

                                  16   unavoidable.” Dep’t of Com. v. U.S. House of Representatives, 525 U.S. 316, 343 (1999) (quoting

                                  17   Spector Motor Serv. v. McLaughlin, 323 U.S. 101, 105 (1944)). Because the Court finds that

                                  18   plaintiffs have not stated a federal claim and declines supplemental jurisdiction over the currently

                                  19   pled state law claims, see supra Section III.C, addressing the constitutional question plaintiffs

                                  20   raise is not appropriate at this juncture.

                                  21           E.      Omnibus Claim for Declaratory Relief
                                  22           Plaintiffs’ eighth claim for declaratory relief is based on all allegations that precede it in

                                  23   the SAC. See Dkt. No. 20 ¶ 349. In this claim, plaintiffs ask for a declaration that defendants

                                  24   have violated the U.S. Constitution, the California Constitution, the Unruh Civil Rights, California

                                  25   Business and Professions Code §§ 17200, et seq., the Lanham Act, and the express and implied

                                  26   terms of the parties’ contracts. Id. ¶ 350. Putting aside the impropriety of pleading such an

                                  27   omnibus claim for declaratory relief, the Court dismisses plaintiffs’ eighth claim for declaratory

                                  28   relief because plaintiffs have not stated any federal claims over which the Court may exercise
                                                                                          18
                                         Case 5:19-cv-04749-VKD Document 65 Filed 01/06/21 Page 19 of 19




                                   1   jurisdiction, and because the Court declines to exercise supplemental jurisdiction over plaintiffs’

                                   2   state law claims. See supra Sections III.B-C.

                                   3          F.      Leave to Amend
                                   4          While leave to amend generally is granted liberally, the Court has discretion to dismiss a

                                   5   claim without leave to amend if amendment would be futile. Manzarek v. St. Paul Fire & Marine

                                   6   Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Rivera v. BAC Home Loans Servicing, L.P., 756 F.

                                   7   Supp. 2d 1193, 1197 (N.D. Cal. 2010) (citing Dumas v. Kipp, 90 F.3d 386, 393 (9th Cir. 1996)).

                                   8   Because the Court finds that amendment would be futile as to plaintiffs’ § 1983 claim for violation

                                   9   of the First Amendment, that claim is dismissed with prejudice. However, the Court cannot say

                                  10   that amendment would be futile as to plaintiffs’ Lanham Act false advertising claim. Accordingly,

                                  11   the Court gives plaintiffs leave to amend their Lanham Act false advertising claim.

                                  12          Because the Court declines to exercise supplemental jurisdiction over plaintiffs’ state law
Northern District of California
 United States District Court




                                  13   claims, those claims are dismissed without prejudice. If plaintiffs choose to amend their Lanham

                                  14   Act claim as provided in this order, they may also reassert their state law claims at the same time.

                                  15   However, plaintiffs may not assert any new federal or state claims absent leave of Court upon a

                                  16   successful motion for leave to amend.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, the Court grants defendants’ motion to dismiss. Plaintiffs may

                                  19   file an amended complaint by January 20, 2021.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 6, 2021

                                  22

                                  23
                                                                                                    VIRGINIA K. DEMARCHI
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                        19
